Title: To George Washington from Benjamin Lincoln, 19 December 1781
From: Lincoln, Benjamin
To: Washington, George


                        
                            My Dear general
                            War Office 19th Decr 1781
                        
                        I have the honor to inclose the Covenant between Mr Morris & Messrs Sanos for the purpose of
                            supplying the Post at West Point & its dependancies with Provisions.
                        Your Excellency will observe that many matters are left to the decision of the Secretary at War or some
                            person appointed by him to retain a gentleman constantly for this business would be attended with expence & evils
                            might arise from his directions being unsatisfactory to the Army who might take up the Idea of his being in the interest
                            of the Contractors. to prevent anything of this kind & to have that impartial determination which would give equal
                            Justice to both parties I think upon a complaint being made to your Excellency or the commanding Officer at a seperate
                            Post an Officer should be immediately appointed for the particular purpose of hearing & determining such
                            complaint.
                        The number of Rations to be issued at what periods, what quantity should be kept on hand, at what times such
                            Provision should be issued, to diminish if necessary the Ration, or to order Vejetables or other Articles to be supplied
                            in the place of Rum are also matters which are with the Secretary at War.
                        These matters can be better done by your Excellency and by the Officers commanding at the several Posts.
                        Give me leave therefore to request your Excellency to undertake a determination of all such matters as are by
                            the Contract within the province of the Secretary at War And to give the necessary Orders accordingly. I have the honor to
                            be Your Excellencys Most obed. hble Servt
                        
                            B. Lincoln

                        
                    